U.S. Securities and Exchange Commission Washington, DC 20549 Notice of Exempt Solicitation 1. Name of the Registrant: infoUSA Inc. 2. Name of person relying on exemption: Dolphin Limited Partnership I, L.P. Dolphin Financial Partners, L.L.C. 3. Address of person relying on exemption: Ninety-Six Cummings Point Road Stamford, Ct 06902 4. Written materials. Attach written material required to be submitted pursuant to Rule 14a-6(g)(1). PRESS RELEASE Contact:Arthur B. Crozier Innisfree M&A Incorporated (212) 750-5833 DOLPHIN CALLS ON ALL infoUSA DIRECTORS TO FACE SHAREHOLDERS AT ANNUAL MEETING STAMFORD, CONNECTICUT, June 4, 2007 - Dolphin Limited Partnership I, L.P. and Dolphin Financial Partners, L.L.C., long-term holders with 2.0 million shares (3.6%) of infoUSA (NASDAQ Symbol: IUSA), published an open letter to the infoUSA Board of Directors that appeared Sunday in the Omaha World-Herald as a placed advertisement.Dolphin states, “Last year, when you held the meeting in Marshfield, Wisconsin, only one Board member other than Mr. Vinod Gupta appeared.We ask – how many of you will attend this year’s Meeting on June 7th?” The complete content of the letter appears as follows: June 3, 2007 OPEN LETTER TO THE infoUSA BOARD OF DIRECTORS Vinod Gupta Elliot S. Kaplan Chairman and CEO, infoUSA Inc.Senior Partner, Robins, Kaplan, Miller & Ciresi, L.L.P. Bill L. FairfieldBernard W. ReznicekDr. George F. Haddix Chairman, DreamField Capital Ventures, LLCPresident & CFO, Premier Enterprises, Inc.
